DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a device authorizing its component parts as part of startup / operation via a threshold scheme, classified in 713/187.
II. Claims 12-15, drawn to an application server which communicates with an authorization manager via token to authorize requesting devices, wherein the application server stores verification keys and the authorization manager stores a mapping of signatures and is operable to encrypt the token, classified in 726/4.


The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope, i.e., are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In this case, invention I recites limitations for a medical device which associates its components with a respective secret share, and upon execution, performs an authorization procedure by combining secret shares to obtain a signature for comparison against a verification key. In invention I, the medical device itself performs verification based on its component parts. Invention II recites an application server receiving a request from one of a plurality of medical devices, sending a token to an authorization manager, and receiving a signature from the authorization manager for comparison against a verification key. The authorization manager stores secret share values for medical devices and generates the signature from the secret shares.
Invention II recites a network setup, multiple medical devices, an application server which performs the authorization on the medical devices, and storing shares for plural medical devices in an authorization manager which generates a signature from shares and from the token. Invention I recites a singular medical device verifying itself via secret shares of its components. These claims do not overlap other than using secret shares and a verification key for verifying a medical device. However, Invention I does this via secret shares of components of a singular device, while invention II does this via an authorization manager with secret shares of a plurality of medical devices. Invention I further specifies weighting component secret shares, remediation, and obfuscating secret shares. Invention II further specifies cryptography performed upon the signature and token.
As such, the claims of Invention I and Invention II do not overlap in scope since they are drawn to different ways of authorizing devices (i.e., via a server and authorization manager versus by a single device) in different implementations (i.e., a single device versus a network of devices). For example, a medical device as per Invention I would not need to contact an application server to perform authorization since it would have already performed the authorization itself. As another example, the medical device as per Invention II would not be able to authorize itself since it is the authorization manager which stores secret shares in Invention II. Combining the inventions would appear to only introduce redundant authorizations (i.e., one at the device, and another at the server).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require both searching in different classes and subclasses, as well as searching for different inventive concepts (e.g., single device authorization based on components versus a server and authorization manager handling authorization for multiple devices).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432